United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3573
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                    Fita E. Spann,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                          Submitted: September 25, 2020
                             Filed: January 11, 2021
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

COLLOTON, Circuit Judge.

      Fita Spann was ordered committed to the custody of the Attorney General
based on a mental disease or defect and a substantial risk of dangerousness. Later,
he was conditionally released to the community. The district court1 then revoked

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
Spann’s conditional release after he violated several conditions. Spann appeals and
argues that the district court was required to order a mental health examination before
deciding whether to revoke the conditional release. We conclude that no such
examination was required, and that revocation was appropriate based on a finding that
Spann violated the conditions of his release. We therefore affirm the district court’s
order and judgment.

       Spann was charged in a federal criminal indictment in 1999 in the Southern
District of Mississippi. In May 2000, the district court found that Spann was mentally
incompetent to stand trial and ordered him committed to the custody of the Attorney
General for further mental health evaluations. See 18 U.S.C. § 4241(d). Under
federal law, if a defendant’s mental condition does not improve within a reasonable
time so that criminal proceedings may go forward, then he is subject to other
proceedings concerning release or commitment of a person with a mental disease or
defect. See id. §§ 4241(d)(2), 4246.

      In February 2001, after Spann was examined by professionals at the federal
medical center in Missouri, the government petitioned to commit Spann to the
custody of the Attorney General for hospitalization and treatment. The petition
suggested that Spann suffered from a mental disease or defect, and that “his release
would create a substantial risk of bodily injury to another person or serious damage
to property of another.” See id. § 4246(d).

       After a hearing, the district court in Western Missouri found by clear and
convincing evidence that Spann “suffers from a mental disease or defect, as a result
of which his release would create a substantial risk of bodily injury to another person
or serious damage to property of another.” In June 2001, therefore, the court ordered
Spann committed to the custody of the Attorney General for hospitalization and




                                         -2-
treatment. See id. The statute provides for the commitment to continue until “the
person’s mental condition is such that his release, or his conditional release under a
prescribed regimen of medical, psychiatric, or psychological care or treatment would
not create a substantial risk of bodily injury to another person or serious damage to
property of another.” Id. § 4246(d)(2).

       The district court released Spann on conditions in May 2008, but he was
arrested in July 2008 and referred for further psychological evaluation. The court
released Spann on conditions again in December 2008, but the court revoked his
release in September 2009, and returned Spann to the custody of the Attorney General
for further treatment.

       In February 2015, the government moved for Spann’s third conditional release
from custody. The district court granted the motion, finding that Spann’s release on
a set of conditions would no longer create a substantial risk of bodily injury to
another person or serious damage to property of another. See id. § 4246(e)(2). The
court established several conditions of release, including that Spann must reside in
a residential treatment facility, abide by the rules of the facility, comply with a
recommended treatment regimen while in the facility, and stay at the facility unless
granted permission to leave by a probation officer.

       After Spann had been released for four years, the government notified the court
that Spann had violated the conditions and moved to revoke his release under 18
U.S.C. § 4246(f). The government informed the court that the treatment facility
sought Spann’s removal due to his refusal to attend treatment sessions, his attempts
to leave the facility without permission, and his failure to abide by the rules of the
facility and commands of the staff. Spann’s probation officer determined that no
suitable alternative treatment facility was available, and recommended that the court
revoke Spann’s conditional release.



                                         -3-
      In response, Spann asked the court to order a mental health examination before
considering the alleged violations. Spann noted that his most recent mental health
evaluation had occurred five years earlier. He argued that the revocation statute
required the court to make a mental health determination, and that a new examination
should be conducted to facilitate the court’s determination.

       The court concluded that a mental health examination was not warranted,
because the issue before the court was not whether Spann had recovered from his
mental illness or whether he should be unconditionally released. Rather, the issue
was whether to revoke Spann’s conditional release based on his alleged violations,
and to remand him to the custody of the Attorney General because his continued
release would present a danger to the community. Citing United States v. Woods, 944
F. Supp. 778, 780 (D. Minn. 1996), the court concluded that while it had the power
to order a mental examination before a revocation hearing, the statute did not require
such an examination in every case.

       The district court found that Spann had violated the conditions of release by
failing to comply with his prescribed treatment regimen and the rules of his facility.
The court noted its previous ruling that Spann “could be safely released only if certain
conditions were followed to ensure both the safety of [Spann] and the public.”
Because Spann violated those conditions, and they were no longer in place, the court
found that “a danger now exists.” Accordingly, the court revoked Spann’s release
and ordered him committed to the custody of the Attorney General for hospitalization
and treatment. The order provided that once Spann was returned to custody, the
government should conduct a risk assessment and notify the court if another
conditional release would be suitable.




                                          -4-
       On appeal, Spann argues that § 4246(f) required the district court to order a
mental health examination before revoking his conditional release. When a person
released under § 4246(e)(2) is arrested for violating conditions, the law calls for a
hearing and determination by the district court. The court must “determine whether
the person should be remanded to a suitable facility on the ground that, in light of his
failure to comply with the prescribed regimen of . . . care or treatment, his continued
release would create a substantial risk of bodily injury to another person or serious
damage to property of another.” 18 U.S.C. § 4246(f). Spann maintains that the court
could not resolve whether his continued release would pose the requisite danger
without ordering a new mental health examination.

       We reject Spann’s position as inconsistent with the text and structure of the
statute. Spann was committed for hospitalization and treatment only after a finding,
by clear and convincing evidence, that he was suffering from a mental disease or
defect as a result of which his release would pose a danger to the community. Id.
§ 4246(d). The court necessarily found a causal link between Spann’s mental state
and a substantial risk of bodily injury to another person or serious damage to property
of another. See United States v. Williams, 299 F.3d 673, 676 (8th Cir. 2002). When
the court concluded that Spann safely could be released on conditions, the order was
premised on a conclusion that release without conditions would continue to pose a
substantial risk to the community. Otherwise, the court would have discharged him
outright. See 18 U.S.C. § 4246(e)(1).

       After Spann failed to abide by the conditions that were necessary to ensure the
safety of the community, and no other set of conditions was available to accomplish
the same objectives, it naturally followed that the situation returned to the state of
affairs that existed previously: Spann presented a danger to the community. The
court was required under § 4246(f) to decide whether Spann, “in light of his failure




                                          -5-
to comply” with conditions of release, presented “a substantial risk of bodily injury
to another person or serious damage to property of another.” But the court was
authorized to make that determination against the backdrop of previous findings that
Spann presented such a risk if he were released without conditions.

       Section 4246(f) does not direct, or even expressly authorize, the district court
to order a mental health examination in a proceeding to consider revocation of
conditional discharge. At least one court has posited that there is “implicit” authority
to order an examination in that situation. See Woods, 944 F. Supp. at 780; cf. United
States v. Phelps, 955 F.2d 1258, 1265 (9th Cir. 1992) (discussing “inherent power”
to order an examination). The more straightforward way for a person to obtain a
mental health examination is to move for unconditional discharge under § 4247(h),
which provides that the person may “at any time” seek such relief once he has been
committed for one hundred and eighty days. Spann did not file such a motion, argue
that he had recovered from his mental defect or illness, or present any evidence of an
improved condition. The district court thus had no cause to combine the revocation
proceeding under § 4246(f) with an inquiry into possible discharge under § 4247(h),
or to exercise potential implicit authority to develop the record of the revocation
proceeding. See United States v. Woods, 970 F. Supp. 711, 717 & n.1 (D. Minn.
1997). There was no error in declining to order a mental examination.

       Spann also contends that the district court’s denial of his request for a mental
health examination deprived him of liberty without due process of law under the Fifth
Amendment. The statutory procedures, however, were sufficient to afford whatever
process may have been due. Spann was represented by court-appointed counsel, and
he was allowed “an opportunity to testify, to present evidence, to subpoena witnesses
on his behalf, and to confront and cross-examine witnesses who appear[ed] at the
hearing.” 18 U.S.C. § 4247(d). If Spann’s position was that his mental health had
improved to a point where unconditional discharge would be safe, then he was free



                                          -6-
to move for discharge under § 4247(h) and to seek a mental health examination in
connection with that request for relief. In sum, Spann was afforded a meaningful
opportunity to be heard on the revocation of his conditional release, and he did not
avail himself of statutory opportunities to show that he was eligible for discharge
despite violating conditions of release. There was no constitutional violation.

      The judgment of district court is affirmed.
                     ______________________________




                                        -7-